Title: Motion of Instructions to Peace Commissioners, [20 May] 1783
From: Madison, James
To: 


[20 May 1783]
That the sd. Ministers be instructed also to endeavor to insert in the Difinitive Treaty of peace between U. S. & G. B, reasonable provision for the interests of such of the Inhabitants of Canada as may have suffered by confiscations or sequestrations of their effects, in Consequence of their engaging in the service of the U. S.
That the sd. Ministers be further instructed to contend for an express stipulation in the difinitive Treaty of peace providing for a fair liquidation of all charges for subsistance of prisoners of war and other just purposes, & for discharge of the balances which may appear to be due.
